—In an action, inter alia, to recover damages for breach of contract, *629the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated October 17, 1995, as, upon renewal, adhered to its original determination granting the plaintiffs motion for summary judgment on the issue of liability and denying the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to raise a triable issue of fact (see, CPLR 3212 [b]). The affidavit prepared by the defendant’s engineering expert Robert Samson failed to address the plaintiffs cause of action sounding in breach of contract. We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.